PER CURIAM.
By this appeal, appellants urge, among other things, that the trial court improperly charged the jury and that the jury verdict was not supported by the evidence.
Although the standard jury instructions were not used, the trial judge’s own jury instructions fairly and adequately covered all issues and instructed the jury as to its duties in the trial. We find no error in this regard.
The evidence in the record supports the jury verdict. See Metropolitan Dade County Transit Authority v. Espinosa, 344 So.2d 1290 (Fla. 3d DCA 1977); Thompson v. Jacobs, 314 So.2d 797 (Fla. 1st DCA 1975).
Appellants’ other arguments are deemed without merit. Finding no error, we affirm the judgment of the lower court.
Affirmed.